DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 14, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frosien et al. U.S. PGPUB No. 2015/0155134.

Regarding claim 1, Frosien discloses an apparatus for inspecting a substrate 8 having a pattern thereon (“A specimen includes a surface to be structured or on which layers are deposited, an edge, and typically a bevel” [0032]), the apparatus comprising: a condenser lens 950 configured to receive a plurality of electron beamlets and reduce a divergence thereof (“the first condenser lens 950 can be utilized to control the de-magnification of the source within the entire system” [0097]); a scan deflector 12 configured and arranged to displace the beamlets as a group to scan a surface of the substrate 8 (“The scanning deflector 12 scans the beam over the surface of the 
Frosien defines that beam pitch is “a minimal distance between two primary beams on the specimen” [0044], which is adjustable (“a minimal distance between two primary beams on the specimen, can be 10 µm or above, for example 40 µm to 100 µm.” [0044]). The individual deflectors 6A-6E individually control the electron beamlet locations, and are therefore capable of generating an irregular grid on the surface of the substrate (by, for example, deflecting one beamlet a certain amount and not deflecting an adjacent beamlet by the same amount). Claim 1 requires that the addressable deflector is “configured and arranged… such that at least one beamlet changed pitch with respect to its nearest neighbors for generating an irregular grid on the surface of the substrate”; since claim 1 is an apparatus that is configured to perform this function, Frosien need merely be capable of performing this function. Since Frosien is clearly capable of forming the claimed irregular grid (by individually deflecting the beamlets), Frosien anticipates this limitation of the claim.


Regarding claim 2, Frosien discloses an aberration correcting deflector configured and arranged to controllably displace beamlets to correct aberration (“the individual deflectors with a multi-pole having an order of 8 or a higher order allow for correction of individual aberrations” [0089]).

Regarding claim 3, Frosien discloses a micro lens array configured and arranged to controllably displace the beamlets to correct a field curvature (“field curvature and coma correction can already be corrected by the individual deflectors, e.g. deflectors 6A, 6B and 6C shown in FIG. 4” [0058]).



Regarding claim 5, Frosien discloses that the addressable deflector and the aberration correcting deflector are embodied in a single array of aperture and associated electrodes (“the individual deflectors with a multi-pole having an order of 8 or a higher order allow for correction of individual aberrations” [0089]).

Regarding claim 6, Frosien discloses that “a deflection of each beamlet to penetrate through the center of the objective lens to avoid/reduce coma or at least to pass the z-axis closely in front of the objective lens to reduce coma, a slightly different z-axis crossing can be achieved which smears the cross-over and reduces e-e interaction by the individual deflection” [0047]. Because the individual deflectors (which perform aberration correction [0089]) displace the beamlets to pass through the center of the objective lens, or near the center of the objective lens, the deflectors necessarily controllably displace the beamlets in a radial direction.

Regarding claim 7, Frosien discloses that “a deflection of each beamlet to penetrate through the center of the objective lens to avoid/reduce coma or at least to pass the z-axis closely in front of the objective lens to reduce coma, a slightly different z-axis crossing can be achieved which smears the cross-over and reduces e-e interaction by the individual deflection” [0047]. The individual deflectors 6 function as a 

Regarding claim 8, Frosien discloses a movable stage configured to hold the substrate during the inspecting (“The specimen 8 is supported on a stage 7 (specimen support) which is moveable horizontally in all directions, in order to allow the charged particle beams 4A-4H to reach the target areas on the specimen which are to be examined” [0041]).

Regarding claim 9, Frosien discloses that the stage is configured to move the substrate relative to the beamlets during the inspecting (“The stage can also move in 1-direction while the beams are scanned in a second direction” [0041]).

Regarding claim 12, Frosien discloses a method of inspecting a substrate 8 having a pattern imaged thereon (“A specimen includes a surface to be structured or on which layers are deposited, an edge, and typically a bevel” [0032]), the method comprising: obtaining a plurality of selected target locations on the substrate (“Due to the combined effects of the deflectors 6A-6E and the objective lens 10, multiple spots (images of the particle source 2), each corresponding to one of the charged particle beams 4A-4E, are created on the specimen 8” [0039]); scanning the substrate with a plurality of electron beamlets (“The scanning deflector 12 scans the beam over the surface of the specimen 8” [0050]), wherein the scanning comprises individually 
Frosien defines that beam pitch is “a minimal distance between two primary beams on the specimen” [0044], which is adjustable (“a minimal distance between two primary beams on the specimen, can be 10 µm or above, for example 40 µm to 100 µm.” [0044]). The individual deflectors 6A-6E individually control the electron beamlet locations, and are therefore capable of generating an irregular grid on the surface of the substrate (by, for example, deflecting one beamlet a certain amount and not deflecting an adjacent beamlet by the same amount). Frosien discloses that “a deflection of each beamlet to penetrate through the center of the objective lens to avoid/reduce coma or at least to pass the z-axis closely in front of the objective lens to reduce coma, a slightly 

Regarding claim 13, Frosien discloses that the selected target locations (“Due to the combined effects of the deflectors 6A-6E and the objective lens 10, multiple spots (images of the particle source 2), each corresponding to one of the charged particle beams 4A-4E, are created on the specimen 8” [0039]) are selected on the basis of a measure of criticality, and/or wherein the selected target locations are selected dependent on characteristics of the pattern (“A hot spot inspection refers to an imaging application, wherein only imaging of sensitive areas, which have increased defect potential, is conducted” [0004]).
 
Regarding claim 14, Frosien discloses that the scanning comprises individually deflecting each beamlet independently using an array of individually addressable electrodes (“The individual deflectors, for example deflectors 6A, 6B and 6C shown in 

Regarding claim 15, Frosien discloses a computing device including memory and at least one processor, the at least one processor being operable to control an inspection device (“These method steps may be performed by way of hardware components, a computer programmed by appropriate software, by any combination of the two or in any other manner” [0013]) to at least: obtain a plurality of selected target locations on a substrate (“Due to the combined effects of the deflectors 6A-6E and the objective lens 10, multiple spots (images of the particle source 2), each corresponding to one of the charged particle beams 4A-4E, are created on the specimen 8” [0039]); scan the substrate with a plurality of electron beamlets (“The scanning deflector 12 scans the beam over the surface of the specimen 8” [0050]), wherein the scanning comprises individual addressing of the beamlets to impinge on the selected target locations independently (“The individual deflectors, for example deflectors 6A, 6B and 6C shown in FIG. 4, allow for individual influencing of each beamlet to achieve improved optical probe performance of the electron beam probes reaching the sample surface” [0059]) such that at least one beamlet changes pitch with respect to its nearest neighbors (Frosien defines that beam pitch is “a minimal distance between two primary beams on the specimen” [0044], which is adjustable: “a minimal distance between two primary beams on the specimen, can be 10 µm or above, for example 40 µm to 100 µm.” [0044] individually [0059]) for generating an irregular grid on the surface of the substrate (see discussion below); and detect reflected, transmitted, or secondary 
Frosien defines that beam pitch is “a minimal distance between two primary beams on the specimen” [0044], which is adjustable (“a minimal distance between two primary beams on the specimen, can be 10 µm or above, for example 40 µm to 100 µm.” [0044]). The individual deflectors 6A-6E individually control the electron beamlet locations, and are therefore capable of generating an irregular grid on the surface of the substrate (by, for example, deflecting one beamlet a certain amount and not deflecting an adjacent beamlet by the same amount). Frosien discloses that “a deflection of each beamlet to penetrate through the center of the objective lens to avoid/reduce coma or at least to pass the z-axis closely in front of the objective lens to reduce coma, a slightly different z-axis crossing can be achieved which smears the cross-over and reduces e-e interaction by the individual deflection” [0047]. When the beamlets pass through the center of the objective lens, coma is eliminated, but Frosien discloses that coma need not be eliminated but merely reduced (see paragraphs [0047], [0089], [0097]), in which case the beamlets pass near but not through the center of the objective lens and thereby form an irregular array of spots on the specimen since the centers of the impingement spots will be displaced radially (having not passed through the center of the objective lens). Finally, Frosien discloses that the beamlets may be arranged in “asymmetrical arrays” [0048].



Regarding claim 17, Frosien discloses that the scanning comprises individually deflecting each beamlet independently using an array of individually addressable electrodes (“The individual deflectors, for example deflectors 6A, 6B and 6C shown in FIG. 4, allow for individual influencing of each beamlet to achieve improved optical probe performance of the electron beam probes reaching the sample surface” [0059]).

Regarding claim 18, Frosien discloses an aberration correcting deflector configured and arranged to controllably displace beamlets to correct aberration (“the individual deflectors with a multi-pole having an order of 8 or a higher order allow for correction of individual aberrations” [0089]).

Regarding claim 19, Frosien discloses a micro lens array configured and arranged to controllably displace the beamlets to correct a field curvature 

Regarding claim 20, Frosien discloses that the stage is configured to move the substrate relative to the beamlets during the inspecting (“The stage can also move in 1-direction while the beams are scanned in a second direction” [0041]).
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10; Frosien et al. U.S. PGPUB No. 2015/0155134 discloses that the addressable deflector 6 has independently addressable electrodes comprising: an array of apertures configured to allow passage of an electron beam therethrough; an array of electrodes, each electrode of the array positioned proximate a respective aperture (“an aperture plate 25 having aperture openings 25A-25E and a corresponding arrangement of deflectors 26A-26E” [0066]), the electrodes configured and arranged to, when energized, produce an electric field for steering the electron beam passing through the aperture (“the deflectors 26A-26E are used to influence the beams of charged particles so that each beam appears to come from a different source” [0066]). However, although Frosien illustrates that the deflectors are connected to leads (as illustrated in figure 5B) there is no explicit disclosure of the claimed array of switches. 4825-6196-6042.v14 
 an addressable deflector configured and arranged to independently displace each beamlet to impinge on a selected target location such that at least one beamlet changes pitch with respect to its nearest neighbors for generating an irregular grid on the surface of the substrate; wherein the addressable deflector has independently addressable electrodes comprising: a first and a second set of electrical leads in communication with an array of switches.

Regarding claim 11; claim 11 would be allowable at least for its dependence upon claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON L MCCORMACK/Examiner, Art Unit 2881